DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over equivalent English translation provided by Yoshida et al. JP 2013/092534 A  (hereinafter referred to as Yoshida’34) in view of  PCT/US2017/054071 with equivalent English translation provided by Lambert et al. US 2021/0036618 A1 (hereinafter referred to as Lambert).

Regarding claim 1, Yoshida’34 discloses an electrical characteristic inspection device (fig. 1, semiconductor test apparatus, par. [0024]) for a semiconductor device (fig. 1, elm. 10, par. [0026]) comprising: 
a storage unit (intuitively since store in plot, fig. 3, par. [0043]) configured to store a measurement condition of the semiconductor device being an inspection subject; an inductive inductance control circuit unit (fig. 1, protective FWD 25, par. [0030]) configured to set inductive inductance for the semiconductor device (10); and a floating inductance control circuit unit (fig. 1, protective FWD 26, par. [0031]) configured to set floating inductance (fig. 1, floating inductances 30a and 30b, par. [0027]) for the semiconductor device, wherein, based on the measurement condition read out (fig. 3, par. [0043]) from the storage unit, 
Yoshida’34 does not disclose the control unit is configured to adjust the inductive inductance by controlling the inductive inductance control circuit unit, and adjust the floating inductance by controlling the floating inductance control circuit unit.
Lambert discloses a storage unit (fig. 5, elm. 530, par. [0058]) configured to store a measurement condition of the semiconductor device being an inspection subject; a control unit (fig. 1, elm. 150, par. [0027]) configured to read out the measurement condition corresponding to inspection contents to be executed from the storage unit; an inductive inductance control circuit unit (fig. 1, control circuit 150 determines a desired inductance value and selectively couples or decouples inductive elements in the inductor module 120 to provide the desired inductance value, par. [0033]) configured to set inductive inductance for the semiconductor device (fig. 1, elm. 110, par. [0027]); and a floating inductance control circuit unit (fig. 1, control circuit 150 may selectively couple the inductive elements included in the floating inductor module to provide a desired inductor value, par. [0034]) configured to set floating inductance for the semiconductor device, wherein, based on the measurement condition read out (control circuitry 150 monitors the current drawn by each of the loads 110. When the current drawn by a load 110 exceeds a defined allowable current threshold, the control circuitry 150, using one or more switching devices 160 may conductively couple a floating inductor module 130, par. [0034]) from the storage unit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide adjustable inductance system includes a plurality of inductor modules coupled to and a pool of at least one floating inductor module that may be coupled in parallel with any one of the plurality of inductor modules using the current drawn by the load, the control circuit determines an appropriate inductance value and determines an appropriate inductor configuration for the inductor module, the floating inductor module, or both to achieve the determined inductance value as taught in Lambert in modifying the apparatus of Yoshida’34. The motivation would be the control circuit to selectively couple inductive elements in a manner providing a defined inductance value.

Regarding claim 4, Yoshida’34 and Lambert discloses an electrical characteristic inspection method for a semiconductor device using the electrical characteristic inspection device for the semiconductor device according to claim 1, comprising the steps of: (d) Yoshida’34 further discloses (d) executing measurement of the semiconductor device (fig. 1, par. [0025]-[0029]).
 	However Yoshida’34 does not disclose (a) reading out the measurement condition corresponding to the inspection contents to be executed from the storage unit; (b) setting the inductive inductance based on the measurement condition read out from the storage unit; (c) setting the floating inductance based on the measurement condition read out from the storage unit.
Lambert discloses (a) reading out (fig. 5, reading data from a storage device 530, par. [0058]) the measurement condition corresponding to the inspection contents to be executed from the storage unit (fig. 5, elm. 530, par. [0058]); 
(b) setting the inductive inductance (fig. 5, par. [0057]) based on the measurement condition read out from the storage unit (control circuit 150 determines a desired inductance value and selectively couples or decouples inductive elements in the inductor module 120 to provide the desired inductance value, par. [0033]); 
(c) setting the floating inductance based on the measurement condition read out from the storage unit (control circuitry 150 monitors the current drawn by each of the loads, may conductively couple a floating inductor module 130, par. [0034]); 
The references are combined for the same reason already applied in the rejection of claim 1.

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2858                                                                                                                                                                                                        

/LEE E RODAK/Primary Examiner, Art Unit 2858